     Case 2:18-mc-03837-WKW-GMB Document 34 Filed 04/04/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Petitioner,                            )
v.                                            )   CASE NO. 2:18mc3837-WKW-GMB
                                              )   [WO]
JEFFERSON S. DUNN, in his official            )
capacity as Commissioner of the               )
Alabama Department of Corrections,            )
                                              )
       Respondent.                            )

                                         ORDER

       This matter is before the court on a petition and amended petition filed by the United

States of America, acting through the United States Department of Justice (“DOJ”), to

enforce an administrative subpoena served on the defendant, Jefferson S. Dunn, in his

official capacity as Commissioner of the Alabama Department of Corrections (the

“ADOC”). Docs. 1 & 8.      On April 2, 2019, the DOJ issued a report on its investigation of

the ADOC’s prisons for men.      In as much as the petition and amended petition relate to

information ostensibly relevant to the same DOJ investigation, it is ORDERED that the

DOJ shall show cause no later than April 18, 2019 as to whether and to what extent the

relief sought in the petitions is now moot.

       DONE on the 4th day of April, 2019.
